Citation Nr: 9923817	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had over twenty years of active military service, 
retiring in July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which found that the veteran had 
not submitted new and material evidence to reopen the above 
claim.


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a heart 
condition.  The veteran was notified of this decision in June 
1994 and did not appeal.

2.  Some of the evidence received since May 1994 is new and 
material.

3.  The veteran's claim for service connection for a heart 
condition is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

4.  The veteran currently has a conduction disorder of the 
heart manifested by left bundle branch block, reduction in 
left ventricular wall motion, and hypokinesis.

5.  The veteran had a conduction disorder of the heart during 
service as evidenced by electrocardiogram findings of left 
bundle branch block, and the medical evidence establishes 
that he currently has ascertainable cardiac disability that 
is reasonably related to the inservice findings. 


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a heart 
condition is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has been presented, and the 
veteran's claim for service connection for a heart condition 
is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The veteran has presented a well-grounded claim for 
service connection for a heart condition, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

4.  The veteran incurred a conduction disorder of the heart 
manifested by left bundle branch block, reduction in left 
ventricular wall motion, and hypokinesis as a result of his 
active military service.  38 U.S.C.A. §§ 1110, 1131, and 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. New and material evidence

A November 1982 rating decision, inter alia, denied, on the 
merits, the veteran's claim for service connection for a 
heart condition.  The RO concluded that the left bundle 
branch block shown on electrocardiogram upon the veteran's 
retirement from service and the 1982 VA examination was not a 
disability under the law since he had no cardiac 
symptomatology.  The veteran was notified of that decision in 
November 1982 and did not appeal.  

In May 1993, the veteran filed a claim for service connection 
for a heart condition.  A May 1994 rating decision, inter 
alia, determined that he had not submitted new and material 
evidence to reopen this claim.  The veteran was notified of 
that decision in June 1994 and did not appeal.  In July 1997, 
he again filed a claim for service connection for a heart 
condition.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The veteran has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

As indicated above, the May 1994 rating decision determined 
that the veteran had not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
a heart condition.  A letter from the RO, advising the 
veteran of that decision and of appellate rights and 
procedures, was issued in June 1994.  No correspondence was 
received from the veteran within the appeal period.  
Accordingly, since the veteran did not appeal the May 1994 
rating decision, it is final.  38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The evidence received subsequent to May 1994 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since May 1994, the following 
evidence has been received:  (1) the veteran's contentions; 
(2) medical records from Booneville Community Hospital; (3) 
an echocardiogram report from Diagnostic Health Services; and 
(4) medical records from the Holt-Krock Clinic.

To the extent that the veteran contends that he has a heart 
condition that was incurred during his military service, this 
evidence is not new.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the 1994 rating decision and is not so significant that it 
needs to be considered to fairly decide the merits of the 
claim.

The rest of the evidence received since 1994, as detailed 
above, is new in that it was not previously of record.  The 
question is whether it is material.  To be material, it must 
bear directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Because the veteran is seeking to establish service 
connection for a heart condition, material evidence would be 
significant evidence that bore substantially and directly on 
the current existence of a disorder that is related to a 
disease or injury incurred during service.

The veteran has submitted material evidence.  The basis of 
the initial denial was that the left bundle branch block 
shown on electrocardiogram was not a disability under the 
law, and the veteran had no cardiac symptomatology.  The new 
medical evidence shows current ascertainable cardiac 
disability, in that the 1997 echocardiogram showed 
generalized reduction in left ventricular wall motion and 
hypokinesis.  This new evidence is so significant that it 
must be considered in order to fairly evaluate the veteran's 
claim, and it is therefore material.  Accordingly, the new 
and material evidence serves to reopen the veteran's claim 
for service connection for a heart condition.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

B. Well-grounded claim

Since the Board has reopened the veteran's claim, it must be 
determined whether the reopened claim is well grounded.  See 
Elkins.  The Board concludes that the veteran's claim for 
service connection is plausible.  He currently has 
ascertainable cardiac disability as shown by echocardiogram.  
His service medical records showed abnormal electrocardiogram 
findings (left bundle branch block).  These abnormal findings 
have also been shown on every post-service electrocardiogram, 
indicating a conductive disorder of the heart.  Assuming the 
credibility of this evidence, this claim must be said to be 
plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, it appears that most, if not all, of the 
veteran's current medical records have been obtained.  He has 
not been provided a VA physical examination, but sufficient 
evidence is of record to render a favorable decision on the 
veteran's claim.  Therefore, no further assistance to the 
veteran is required.

C. Application of the law to the facts

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
As noted above, the electrocardiograms conducted upon the 
veteran's retirement from service and during the 1982 VA 
examination showed left bundle branch block.  It is true, as 
the RO determined, that the veteran had no cardiac 
symptomatology at that time.  The left bundle branch block, 
although indicative of conductive dysfunction, did not result 
in disability.  The current medical evidence does show 
ascertainable cardiac disability, as evidenced not only by 
continued findings of left bundle branch block, but also by 
findings of generalized reduction in left ventricular wall 
motion and hypokinesis of the interventricular septum.  It is 
reasonable to conclude that the current conductive 
dysfunction is related to the left bundle branch block shown 
during service because it affects the same portion of the 
veteran's heart.

The evidence is, at the very least, in equipoise regarding 
the veteran's claim.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred a conduction 
disorder of the heart manifested by left bundle branch block, 
reduction in left ventricular wall motion, and hypokinesis as 
a result of his military service.  38 U.S.C.A. §§ 1110 and 
1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 and 3.304 (1998).

The Board would like to emphasize that the above heart 
condition is the only disorder for which service connection 
is granted.  The veteran also currently has angina pectoris 
secondary to coronary vasospasm.  The chest pain associated 
with this condition is caused by spasm or contraction of the 
muscular coating around the blood vessels of the heart.  This 
disorder was not shown until approximately 15 years after the 
veteran's retirement from service, and there is no medical 
evidence suggesting that this is related to the conductive 
heart disorder shown during service.  The Board also notes 
that the medical records from Booneville Community Hospital 
and from VA hospitalization in 1990 indicated that coronary 
arteriography showed no coronary artery disease. 


ORDER

Service connection for a conduction disorder of the heart 
manifested by left bundle branch block, reduction in left 
ventricular wall motion, and hypokinesis is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

